Citation Nr: 0924001	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-23 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right hand pain.

2.  Entitlement to service connection for right shoulder 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to 
October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

When this case was previously before the Board, in February 
2008, the Board reopened the claim for service connection for 
right hand pain on the basis of new and material evidence and 
remanded this claim as well as the claim for service 
connection for right shoulder pain for further development 
and consideration, to include affording the Veteran a VA 
examination to determine the nature and etiology of any 
disability of the right hand and shoulder.  38 C.F.R. § 3.156 
(2008).  Regrettably, as will be explained, the September 
2008 VA examination report pursuant to the Board remand is 
not in compliance with the Board's remand directives.  Thus, 
unfortunately, the Board must again remand these claims to 
the RO via Appeals Management Center (AMC) in Washington, DC.


REMAND

In pertinet part, the February 2008 Board remand noted the 
following with respect to the veteran's claimed disabilities:

Regarding the veteran's reopened claim of service 
connection for right hand pain, the Board notes 
that in service during September 1998, the veteran 
was treated for a complaint of right hand pain.  It 
is noted in her SMRs [service treatment records] 
that she stated that she was dropping items from 
her right hand, and that she had decreased hand 
strength.  The examiner noted that she would be 
referred to neurology for further evaluation, but 
there is no record that such a referral occurred.  
A VA examiner on December 8, 1998 (the veteran had 
only separated from active service as of October 
29, 1998) diagnosed her with peripheral 
mononeuropathy of unknown etiology.  As discussed 
above, the veteran has conflicting diagnoses of 
carpal tunnel syndrome and ulnar neuropathy, the 
last in July 2000 by a VA neurologist who ruled out 
right carpal tunnel syndrome or ulnar neuropathy, 
and the latest in June 2004 from her private 
physician four years later showing a diagnosis of 
carpal tunnel syndrome.  Inasmuch as the veteran's 
military occupational specialty was that of 
administrative specialist who did complain of right 
hand pain in service, and in view of the latest 
June 2004 diagnosis of right carpal tunnel 
syndrome, a remand is needed in order to obtain 
another examination of the veteran's right hand 
with an opinion as to the likelihood that any 
diagnosed disability is related to her active 
service.

In connection with the veteran's claim of service 
connection for right shoulder pain, review of her 
SMRs shows that she was seen on April 11, 12, & 15, 
1996, for complaints of right shoulder and right 
arm pain due to having been running with an M-60 
machine gun on her shoulder.  There was a lump on 
her right shoulder, and muscle strain was 
diagnosed.  In June 2003 a VA examiner observed 
that the veteran had basically normal range of 
motion of the right shoulder with some complaints 
of pain at the extremities of motion.  An x-ray 
report showed the right shoulder to be normal.  
However, the examiner did not provided any 
diagnostic impression of the right shoulder.  A 
June 2004 treatment report from the veteran's 
private doctor showed a diagnosis of right shoulder 
bony impingement syndrome.  In a January 2006 VA 
consultation report, the veteran attributed her 
shoulder problem to running with an M-60 machine 
gun in service.  She complained of pain that was 
aggravated by overhead use, sleeping on the 
shoulder, and hooking up her seat belt.  The 
examiner observed crepitus and impingement in the 
right shoulder, but made no specific diagnosis.  
Inasmuch as the veteran has not been afforded a C&P 
[compensation and pension] examination of her right 
shoulder since June 2003, and in view of evidence 
showing continuing complaints about right shoulder 
pain, another examination is needed in order to 
assess any disability of the right shoulder, and to 
obtain a nexus opinion as to the likelihood that 
any diagnosed disability is related to her active 
service.

Accordingly, the RO was requested to accomplish the 
following:  

Schedule the veteran for an examination by a VA 
examiner for examination of her right hand and 
right shoulder to determine if a disability in any 
of these joints exists, and if so, its severity.  
Forward the claims file to the examiner.  The 
examiner's report must specifically note that the 
claims file was reviewed.  All appropriate 
diagnostic tests should be conducted.  If there is 
a diagnosed disability of the right hand and/or 
right shoulder, the examiner should provide an 
opinion as to whether it is likely related to 
(i.e., a 50 percent probability) the veteran's 
active military service.  The examiner should 
provide a detailed rationale for his/her opinions.

The Veteran underwent VA hand and shoulder examination in 
September 2008.  Although the examination report reflects 
review of the claims file and includes X-ray findings of 
probable bone cyst of the right second digit, 
electrodiagnostic evidence of mild ulnar neuropathy at the 
right elbow, decreased right shoulder motion due to pain, and 
mild tenderness on palpation; the diagnoses was examination 
of the right hand normal, no electrodiagnostic evidence of 
carpal dunnel syndrome, and right shoulder pain with normal 
examination.  In addition, the examiner commented that the 
veteran's subjective pain and weakness in the right hand is 
less likely due to the symptoms of dropping things from the 
right hand present in service and her subjective pain in the 
right shoulder is less likely due to the muscle stratin of 
the right shoulder while she was in service. 

However, and more importantly, the examiner did not provide 
an opinion as to the nature and etiology of the findings 
noted on examination and failed to discuss the diagnoses with 
respect to the right hand and right shoulder noted in the VA 
and private treatment records.  Accordingly, this examination 
is inadequate for rating purposes because it does not provide 
a detailed rationale for the opinions expressed as instructed 
by the Board in the prior remand.  

The Board is obligated by law to ensure compliance with its 
directives, as well as those of the appellate courts.  Where 
the remand orders of the Board or the courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Board finds, therefore, that remand is again 
necessary in order for compliance with the prior remand 
instruction.

Accordingly, the case is REMANDED for the following action:

1.  Have the Veteran undergo another 
appropriate VA examination to determine 
the nature and etiology of any current 
right hand or right shoulder disorder.  
The examination should include any 
diagnostic testing or evaluation deemed 
necessary and the claims file, 
including a complete copy of this 
remand, must be made available for 
review of her pertinent medical and 
other history - including, in 
particular, the findings and diagnoses 
of right hand and right shoulder 
impairment noted in her private and VA 
treatment records, as described above.

The examiner must be made aware that 
the February 2008 VA examination 
opinion was inadequate as it did not 
provide an opinion as to the nature and 
etiology of the findings noted on 
examination, as well as it failed to 
discuss the diagnoses with respect to 
the right hand and right shoulder noted 
in other VA and private treatment 
records.  Based on a new physical 
examination and comprehensive review of 
the claims file, including the February 
2008 VA examination report, the 
examiner is now asked to indicate 
whether it is at least as likely as not 
(50 percent or more probable) that any 
current right hand and/or right 
shoulder disorder is causally related 
to active service.  

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

2.  To avoid another remand, ensure 
that all requested action has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
38 C.F.R. § 4.2; Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Thereafter, readjudicate the 
Veteran's claims on appeal.  If the 
claims remain denied, provide the 
Veteran and her representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

The Board intimates no opinion as to the outcome of this 
case. The appellant need take no action until so informed. 
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




